Citation Nr: 0918411	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  04-38 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lesion on the left 
cheek, diagnosed as seborrheic keratosis (SK).   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel




INTRODUCTION

The Veteran had active service from November 1968 to March 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2004 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).


FINDING OF FACT

A skin lesion of the left cheek, diagnosed as seborrheic 
keratosis, was not present during service, did not develop as 
a result of any incident during service such as exposure to 
herbicides, and was not caused or aggravated by a service-
connected disability.


CONCLUSION OF LAW

A skin lesion of the left cheek, claimed as secondary to 
exposure to Agent Orange, was not incurred in or aggravated 
by service, may not be presumed to have resulted from 
herbicide exposure, and was not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.310 
(2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the 
RO dated in April 2008 provided the veteran with an 
explanation of the type of evidence necessary to substantiate 
his claim, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  Notice also included information 
regarding the evidence to establish a disability rating and 
an effective date for the award of benefits if service 
connection is awarded.  However, the Board acknowledges that 
complete notice was not issued prior to the adverse 
determination on appeal. 

Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the notice missing from the preadjudicatory 
letters was satisfied by the RO's communication in April 
2008, which was issued pursuant to the Board's January 2008 
remand.  Thus, with the issuance of that correspondence, 
fully compliant notice has been achieved.  Furthermore, 
following such notice, the claim was readjudicated with the 
issuance of a supplemental statement of the case in February 
2009.  Consequently, the Board finds that any timing 
deficiency has been appropriately cured, and that the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
have been substantially complied with.  No further 
development is required with respect to the duty to notify.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
Veteran's service treatment records and post service 
treatment records have been obtained.  He has had a hearing.  
He has been afforded VA examinations.  The Board does not 
have notice of any additional relevant evidence which is 
available but has not been obtained.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the veteran's claims.  Therefore, no further assistance to 
the veteran with the development of evidence is required.  

Entitlement to service connection for a lesion on the left 
cheek, diagnosed as seborrheic keratosis (SK).

The Veteran asserts that service-connection for a lesion on 
the left cheek is warranted on several bases, including 
presumptive, direct, and secondary.  Initially, he contends 
that the lesion is a direct result of his conceded exposure 
to herbicides.  Alternatively, he asserts that the lesion is 
proximately due to his service-connected tinea versicolor and 
tinea cruris.  Finally, he contends that since the lesion 
manifested shortly after service, service connection on a 
direct basis is warranted.  All three theories of entitlement 
will be discussed fully below. 

In general, service connection may be granted for disability 
due to disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131.  

(i) As Secondary to Agent Orange Exposure 

With respect to the claim that the Veteran's seborrheic 
keratosis is due to exposure to Agent Orange in-service, the 
Board notes that the Veteran's service personnel records show 
that he had service in Vietnam, so exposure to Agent Orange 
and other herbicide agents may be presumed.  See 38 C.F.R. § 
3.307, 3.309.  

Under 38 C.F.R. § 3.309(e), certain diseases may be presumed 
to have resulted from exposure to certain herbicide agents 
such as Agent Orange.  The list includes, among others, 
chloracne or other acneform diseases consistent with 
chloracne, Type 2 diabetes, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lungs, bronchus, 
larynx, or trachea), and soft-tissue sarcomas. 38 C.F.R. § 
3.309(e).  Chloracne, and porphyria cutanea tarda, and 
subacute peripheral neuropathy must be manifest within one 
year after the last exposure to an herbicide agent.  38 
C.F.R. § 3.307(a)(6).

Significantly, however, the skin disorder claimed by the 
Veteran is not among those disorders which may be presumed to 
have resulted from such exposure.  There is no indication 
that he has ever been diagnosed with chloracne or porphyria 
cutanea tarda.  Moreover, a January 2009 VA examiner 
expressly found that the Veteran's cheek lesion (SK) was "in 
no way related to Agent Orange." See VA Skin Examination, 
January 2009.  For the foregoing reasons, the presumption 
provisions relating to herbicide exposure do not apply, and 
thus, the Veteran is not entitled to service connection on 
such a basis.  

(ii)  Direct Service Connection 

Even if a veteran is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727- 29 (1984), does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation).  However, where the issue involves such a 
question of medical causation, competent evidence is 
required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The Veteran's service treatment records are negative for 
references to facial seborrehic keratoses, or any such 
related skin lesions to the left cheek.  Here, the Board 
acknowledges that the Veteran's service records do reflect 
findings of tinea versicolor, a skin disability for which the 
Veteran is currently service-connected.  Otherwise, the 
service medical histories provided by the Veteran indicate 
that he denied having skin diseases; related physical 
examinations were likewise negative for references to 
seborrheic keratosis or a left cheek lesion.  

There are no post service records pertaining to the presence 
of a cheek lesion, or seborrheic keratosis, until many years 
after service.  In fact, although the Veteran contends that 
the lesion appeared immediately after service and that it 
occasionally still bleeds, the first documented evaluation or 
treatment for the lesion is not shown until the time of his 
2004 VA examination. See Travel Board Hearing Transcript, 
November 2007, pp. 14-15.  Notably, in November 2007, the 
Veteran himself testified that he has never been treated for 
this particular skin condition.  See Travel Board Hearing 
Transcript, November 2007, p. 16.  In this regard, the Board 
notes that evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, can be considered as evidence against the claim. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Moreover, even if the Veteran's statements could be found to 
demonstrate continuity of symptomatology here, medical 
evidence of a nexus to service is still required in order for 
the claim to be granted. See Savage v. Gober, 10 Vet. App. 
488, 495-98 (1997).  In the present case, the record contains 
no competent evidence causally relating the current 
seborrheic keratosis of the cheek to the Veteran's active 
service.  

In this regard, the Veteran underwent a VA examination in 
January 2009 for evaluation of his claimed skin disability.  
Objectively, the seborrheic keratosis was described as an 8 
millimeter raised, rough lesion located in the left 
infraorbital area of the face.  After review of the Veteran's 
contentions, claims file, and service treatment records, the 
examiner concluded that the wart-like cheek lesion, diagnosed 
as seborrheic keratosis, was not caused by or a result of 
service.  

The Veteran himself believes that his current seborrheic 
keratosis is causally related to service.  However, he has 
not been shown to possess the requisite training or 
credentials needed to render a competent opinion as to 
medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value. See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

In conclusion, the evidence of record fails to establish that 
any current seborrheic keratosis, or facial lesion, was 
incurred in service. As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

(iii) As Secondary to the Service-Connected Tinea Versicolor 
and Tinea Cruris

With respect to the contention that the left cheek skin 
lesion is secondary to the service-connected tinea veriscolor 
and tinea cruris, the applicable regulations provide that 
service connection may be granted for disability shown to be 
proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a).  This regulation has 
been interpreted by the Court to allow service connection for 
a disorder which is caused by a service-connected disorder, 
or for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  

Recently, the regulation was revised to incorporate the 
Court's ruling.  See 71 FR 52747, Sept. 7, 2006.  The 
regulation now provides as follows:

(a) General. Except as provided in §3.300(c), disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected. When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition. (b) Aggravation of nonservice-
connected disabilities.  Any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  The rating activity will 
determine the baseline and current levels of severity under 
the Schedule for Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by deducting the baseline 
level of severity, as well as any increase in severity due to 
the natural progress of the disease, from the current level. 

The Veteran is currently service connected for tinea 
versicolor and tinea cruris of the arms and legs, rated as 10 
percent disabling.  

The Board acknowledges that the Veteran has expressed his own 
opinion that the lesion on his left cheek is related to the 
service-connected skin disorders.  However, the Board again 
notes that the Veteran is not competent, as a lay person, to 
make such a medical judgment.  See Espiritu, supra.  

In any event, no competent medical evidence relates the 
Veteran's left cheek lesion to a service-connected skin 
disability so as to warrant service connection on a secondary 
basis.  In this regard, the Veteran was examined by VA for 
disorders of the skin in May 2004 and January 2009.  Although 
no opinion as to secondary service connection was requested, 
the May 2004 VA examiner stated that the left cheek lesion 
was entirely different from the now service-connected tinea 
lesions on the legs and arms.  Notably, the pertinent skin 
diagnoses provided at that time did not include the cheek 
lesion; rather, the examiner simply referred to it as a 
stable, wart-like lesion, and otherwise diagnosed the Veteran 
with tinea versicolor/tinea cruris of the upper and lower 
extremities.  

In January 2009, the VA examiner was specifically asked to 
address whether the Veteran's service-connected skin 
disabilities were related to his left cheek lesion.  As noted 
above, the Veteran's cheek lesion was diagnosed as seborrheic 
keratosis.  The examiner expressly found that the SK was "in 
no way" related to tinea cruris or tinea versicolor.  
Significantly, no other competent medical evidence of record 
contradicts this opinion or otherwise relates the cheek 
lesion to the service-connected skin disabilities.  

Based on the foregoing, the Board finds that the Veteran's 
current seborrheic keratosis of the left cheek was not caused 
or aggravated by service-connected tinea versicolor or tinea 
cruris.  Accordingly, the Board concludes that the cheek 
lesion was not proximately due to or the result of a service-
connected disability.  Thus, service connection is not 
warranted on a secondary basis.  

Conclusion 

In conclusion, service connection for a left cheek lesion, 
diagnosed as seborrheic keratosis, is not warranted on any 
basis.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable. See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).


ORDER

Service connection for a lesion on the left cheek, diagnosed 
as seborrheic keratosis, is denied.


____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


